DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 02/16/2021.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-20 are still cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-28 and 30-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berme et al. (9081436), hereinafter Berme in view of Nakamura et al. (2011/0222796), hereinafter Nakamura.
Regarding claim 21, Berme discloses, in figure 50, a method comprising:  generating a view image based on a plurality of scene images (244’, scene images) of a scene (col. 50, lines 30-31) and a corresponding plurality of eye tracking measurements (col. 50, lines 33-42); and providing a result of the evaluation of the view image (col. 50, lines 42-46).
Berme fails to disclose evaluating the view image with respect to a reference image of the scene according to at least one predefined quality measurement.
Nakamura discloses, in figures 5, evaluating the view image (input image) with respect to a reference image of the scene (reference area image) according to at least one predefined quality measurement (color quality) (paragraph 0085).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Berme with the reference image of the scene of Nakamura for the purpose of evaluating how much color of the input image is suitable for the scene and supplying a color element as the evaluation result to the score calculation unit.
Regarding claims 22, 32, and 38, Berme discloses, in figure 50, a method, wherein generating the view image includes: determining, based on the plurality of scene images of the scene and the corresponding plurality of eye tracking measurements, a corresponding plurality of viewpoints of the reference image of the scene (col. 50, lines 28-42).

Regarding claims 24, 33, and 39, Berme discloses all the limitations in common with claim 1, and such is hereby incorporated.
Berme fails to disclose wherein evaluating the view image includes determining a similarity between at least one of the plurality of scene images of the scene and the reference image of the scene.
Nakamura discloses wherein evaluating the view image includes determining a similarity between at least one of the plurality of scene images of the scene and the reference image of the scene (color) (paragraph 0085).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Berme with the reference image of the scene of Nakamura for the purpose of evaluating how much color of the input image is suitable for the scene and supplying a color element as the evaluation result to the score calculation unit.
Regarding claim 25, Berme discloses, in figure 50, a method, wherein evaluating the view image includes determining a similarity between a first area of at least one the plurality of scene images of scene and a second area of the reference image of the scene, wherein the first area is defined by the corresponding eye tracking measurement and the second area is defined by the corresponding viewpoint (figure 50 and col. 50, lines 28-46).
Regarding claims 26, 34, and 40, Berme discloses, in figure 50, a method, wherein evaluating the view image includes determining a distribution of the plurality of viewpoints (col. 50, lines 42-53).
Regarding claims 27 and 35, Berme discloses, in figure 50, a method, wherein providing a result of the evaluation of the view image includes displaying a visualization of the plurality of viewpoints with 
Regarding claim 28, Berme discloses, in figure 50, a method, wherein respective ones of the plurality of viewpoints are displayed in different colors according to the quality assigned to the respective viewpoint (col. 57, lines 14-27).
Regarding claims 30 and 36, Berme discloses, in figure 50, a method, further comprising assigning the view image one of a plurality of quality classes based on the result of the evaluation (col. 50, lines 42-52).
Regarding claim 31, Berme discloses, in figure 50, an apparatus comprising:  a scene camera (314, scene camera) to capture a plurality of scene images of a scene (col. 51, lines 44-46); an eye tracker (312, eye movement tracking device) to generate a corresponding plurality of eye tracking measurements (col. 49, lines 65-67); and a processor to:  generate a view image based on a plurality of scene images (244’, scene images) of a scene (col. 50, lines 30-31) and a corresponding plurality of eye tracking measurements (col. 50, lines 33-42); and provide a result of the evaluation of the view image (col. 50, lines 42-46).
Berme fails to disclose evaluating the view image with respect to a reference image of the scene according to at least one predefined quality measurement.
Nakamura discloses wherein evaluating the view image includes determining a similarity between at least one of the plurality of scene images of the scene and the reference image of the scene (color) (paragraph 0085).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Berme with the reference image of the scene of Nakamura for the purpose of evaluating how much color of the input image is suitable for the scene and supplying a color element as the evaluation result to the score calculation unit.

Berme fails to disclose evaluating the view image with respect to a reference image of the scene according to at least one predefined quality measurement.
Nakamura discloses wherein evaluating the view image includes determining a similarity between at least one of the plurality of scene images of the scene and the reference image of the scene (color) (paragraph 0085).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Berme with the reference image of the scene of Nakamura for the purpose of evaluating how much color of the input image is suitable for the scene and supplying a color element as the evaluation result to the score calculation unit.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 29, wherein the claimed invention comprises, in claim 29, further comprising:  generating a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872